Citation Nr: 0833493	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  06-02 444	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable disability rating for 
service-connected scars of the left elbow and lower left 
quadrant.

2.  Entitlement to service connection for osteoarthritis of 
the shoulders.  

3.  Entitlement to service connection for a left arm 
disability to include a neurological disorder of the left 
arm.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to July 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  That decision continued a 
noncompensable rating for the veteran's service-connected 
scars of the left elbow, and lower left quadrant, effective 
from July 2, 1946.  Also on appeal is the RO's June 2006 
decision denying service connection for osteoarthritis of the 
shoulders and for a neurological disorder of the left arm.  
The veteran appealed these decisions to BVA, and the claims 
were referred to the Board for appellate review.  

In his January 2006 Form 9, the veteran requested an in-
person hearing at his local VA office.  In a letter received 
by VA in May 2008, the veteran expressed his intention not to 
travel to Detroit for any further meetings, but did not 
expressly withdraw his request for a hearing.  In June 2008, 
the veteran was notified that he had been scheduled for a 
July 2008 hearing before a travel board at the RO in Detroit, 
Michigan.  The veteran failed to appear at the scheduled 
travel board hearing.  No further communication has been 
received from the veteran with regard to a hearing.  As the 
claims file contains no request for postponement prior to the 
date of the hearing nor has the veteran attempted to show 
good cause for his failure to appear, the Board will consider 
the veteran's request for a hearing as withdrawn.  38 C.F.R. 
§ 20.704(d).  The Board will proceed with consideration of 
the veteran's claim, based on the evidence of record.

In August 2008, this appeal was advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


Throughout the course of the appeal, he has reported that he 
sustained an injury to his left shoulder at the time of an 
in-service motorcycle accident.  The Board notes that the RO 
addressed his contentions as a claim for service connection 
for osteoarthritis of the shoulders.  However, post service 
medical records also document a ligament tear in his left 
rotator cuff.  As the claim for a left rotator cuff tear, 
since it based upon a distinctly diagnosed disease, it is 
considered separate and distinct from the claim for service 
connection for osteoarthritis.  See Boggs v. Peake, No. 2007- 
7137 (Fed. Cir. Mar. 26, 2008).  Accordingly, the issue of 
entitlement to service connection for left shoulder 
disability, other than osteoarthritis, is referred to the RO 
for further action, as appropriate.

The claims of entitlement to service connection for 
osteoarthritis of the shoulders and a left arm disability, 
to include a neurological disorder, is addressed in the 
REMAND portion of the decision below, and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for an increased rating 
for scars of the left elbow and lower abdomen has been 
obtained.

2.  The veteran has several non-painful, superficial scars on 
his left elbow and left lower abdomen, not covering an area 
of more than 144 square inches, which do not limit his range 
of motion.


CONCLUSION OF LAW

The criteria for a compensable evaluation for scars of the 
left elbow, and left lower quadrant, have not been met.  38 
U.S.C.A. §1155 (West 2002); 38 C.F.R. §§3.159, 4.1-4.14, 
4.118, Diagnostic Code 7805 (2007)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law requires VA to make reasonable efforts to notify 
and assist veterans in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt of a 
complete or substantially complete application for 
benefits, VA is required to notify the veteran and his 
representative, if applicable, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the veteran of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1) (as amended, 
effective May 30, 2008).  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court 
of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
VA is required to review the evidence presented with the 
claim and to provide the veteran with notice of what 
evidence not previously provided will help substantiate 
his claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must 
notify the veteran of what is required to establish 
service connection and that a disability rating and 
effective date for the award of benefits will be assigned 
if service connection is awarded.

As to the veteran's increased rating claim, prior to initial 
adjudication of the veteran's claim in October 2005, a July 
2005 letter fully satisfied the duty to notify provisions 
elements 2 and 3.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, 16 Vet. App. 183 at 187; Pelegrini 
II.  In this regard, the July 2005 letter advised the veteran 
what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  The letter also 
informed him what information and evidence must be submitted 
by him, namely, any additional information or evidence 
pertaining to an increase in his disabilities.  Supplemental 
notice, complaint with the requirements of Dingess was 
provided to the veteran in March 2006.  An additional notice 
letter, addressing the Pelegrini II and Dingess issues, was 
sent to the veteran in August 2006.

Additional notice is required in order to satisfy the first 
Pelegrini II element for an increased-compensation claim.  
Section 5103(a) compliant notice must meet the following four 
part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.

Notice complaint with the requirements of Vazquez-Flores, 
addressing the types of evidence that could be used to 
establish an increase of the veteran's disability, as well as 
providing specific rating criteria, and a discussion of 
effective date assignment was sent to the veteran in April 
2008.  The veteran returned the attached VCAA notice response 
in May 2008, and included additional evidence to support his 
claims.  The RO then readjudicated the veteran's claim of 
entitlement to an increased rating in a May 2008 supplemental 
statement of the case.  

While the Dingess and Vazquez-Flores notices discussed 
above were not provided to the veteran prior to the RO's 
initial adjudication of the case, proper notice of all the 
required elements was provided to the veteran prior to the 
transfer and certification of his case to the Board.  As 
these notices were followed by a readjudication of the 
veteran's claims for an increased evaluation in a May 2008 
SSOC, any error in the timing of the notice was harmless.  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior 
to initial rating decision by issuing notification letter 
after decision and readjudicating claim and notifying 
claimant of such readjudication in the statement of the 
case).  For the foregoing reasons, the Board concludes 
that VA has fully satisfied all of its obligations to 
notify the veteran as to his claims. 

The Board also notes that during the pendency of this claim, 
the veteran has been represented by an accredited 
representative, who is well aware of the requirements of the 
VCAA and the elements needed to substantiate the veteran's 
claim, and such representative has submitted argument during 
the course of this appeal.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 34 (2007) (holding that VCAA notice error was not 
prejudicial because the appellant demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate his claim by way of the arguments made to the 
RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (noting that representation is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by a VCAA notice error).  In light of the 
foregoing, the Board finds that the requirements of Vazquez-
Flores are met.  The Board, therefore, finds that the 
requirements of Pelegrini II are met and that the VA has 
discharged its duty to notify on veteran's claims.  See 
Pelegrini II, 18 Vet. App. 112.  

VA also has a duty to assist the veteran in the development 
of his claims.  This includes assisting the veteran in 
procuring service treatment records and other relevant 
treatment records and providing a VA examination when 
necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.  Here, 
the veteran's service treatment records, VA treatment 
records, and private medical records are associated with the 
veteran's claims file.  The veteran was afforded VA 
examination of his scars  in August 2005, and a VA 
examination of his joints in May 2006.  VA has further 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with the December 
2005 and January 2007 SOCs, and the June 2006 and May 2008 
SSOCs.  The SOCs and SSOCs informed the veteran and his 
representative of the laws and regulations relevant to the 
veteran's claim, and the reasons for the continuing denial of 
the veteran's claims.  

In several communications to VA, the veteran has expressed 
frustration over VA's repeated requests that he submit or 
identify additional information to substantiate his claims.  
Until the recent merging of his claims on appeal, the VA has 
been treating the veteran's increased rating claim as 
separate from his service connection claims.  Therefore, the 
volume of correspondence regarding the veteran's claims has 
been commodious.  The Board wishes to emphasize that VA's 
repeated requests for information are not intended to burden 
or to offend the veteran, nor are they in any way intended to 
delay VA's consideration of the merits of the veteran's 
claims.  Instead, VA is attempting to comply with all of its 
proscribed duties to notify and assist the veteran.  It is 
also the intention of the VA to provide the veteran with 
every opportunity to submit or identify additional 
information he may have that is relevant to his claims, and 
to otherwise encourage his participation in every step of the 
decision process.  To the extent that this process has 
distressed the veteran in any way, the Board offers its 
sincere apologies.     

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims decided herein that has not been 
obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
appellant in the development of his claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Legal Criteria

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.")

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in the favor of the claimant.  Reasonable 
doubt is doubt which exists because of an approximate 
balance of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which event the 
claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 53-54 (1990).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of 
or incident to military service.  The ratings are intended 
to compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is 
essential to trace the medical history of the veteran.  38 
C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-
recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where VA's adjudication of an increased 
rating claim is lengthy, a claimant may experience multiple 
distinct degrees of disability that would result in 
different levels of compensation from the time the 
increased rating claim was filed until a final decision on 
that claim is made.  Thus, VA's determination of the 
"present level" of a disability may result in a conclusion 
that the disability has undergone varying and distinct 
levels of severity throughout the entire time period the 
increased rating claim has been pending.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 7805 allows a rating for scars based upon the 
functional limitation of the affected body part.  Under 
Diagnostic Code 7801, a 10 percent disability evaluation is 
assigned for a scar that is deep or that causes limited 
motion of an area exceeding 6 square inches (39 sq. cm.).  
Diagnostic Code 7802 provides for a 10 percent disability 
evaluation for superficial scars, that do not cause limited 
motion, but that cover an area of 144 square inches (929 sq. 
cm.) or more.  Diagnostic Code 7803, for a compensable 10 
percent rating, requires an unstable superficial scar.  Notes 
(1) and (2) in this code indicates that an unstable scar is 
one where, for any reason, there is frequent loss of the 
covering of the skin over the scar.  Diagnostic Code 7804 
provides for a 10 percent disability rating for superficial 
scars that are painful upon examination.  A noncompensable 
rating is assigned whenever it is determined that the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

Analysis

Initially, the Board notes that the veteran is currently 
service connected for scars of the left elbow and left lower 
quadrant, with a noncompensable rating effective from July 2, 
1946.  At an August 2005 VA examination, the veteran was 
found to have three linear scars and two round scars on his 
left elbow, and a scar on his left lower abdomen.  The 
superior linear elbow scar measures 0.2 cm by 6 cm.  The 
middle linear elbow scar measures 0.2 cm by 4 cm.  The lowest 
linear elbow scar measures 0.2 cm by 3 cm.  These linear 
scars are elevated and lighter than normal.  The linear scars 
exhibit no tenderness, inflammation, edema, ulceration, 
keloid formation, depression, adherence, abnormal texture, 
inflexibility, or tissue loss, and cause no disfigurement or 
loss of limitation of motion or function.  The two round 
elbow scars measure 1 cm by 1 cm.  One of  the round scars is 
depressed, the other is not, and both are of normal color.  
The round scars exhibit no tenderness, inflammation, edema, 
ulceration, keloid formation, adherence, abnormal texture, 
inflexibility, or tissue loss, and cause no disfigurement or 
loss of limitation of motion or function.  

The abdominal scar measures 0.5 cm by 6 cm.  This scar is 
lighter than normal, and does not exhibit any tenderness, 
inflammation, edema, ulceration, keloid formation, 
depression, adherence, abnormal texture, inflexibility, or 
tissue loss, and causes no disfigurement or loss of 
limitation of motion or function.  As none of the scars cause 
any limitation of motion or function, the veteran does not 
meet the requirements for a compensable rating under 
Diagnostic Code 7805.   

The Board has also considered whether the veteran is entitled 
to a compensable disability rating under other applicable 
Diagnostic Codes, including Diagnostic Codes 7801 through 
7804.  As detailed above, the medical evidence of record 
indicates that the veteran's scars are not deep, do not limit 
the veteran's range of motion, do not cover an area of more 
than 144 square inches, are not unstable, and are not tender 
or painful.  Therefore, the evidence does not show that the 
veteran's symptomatology is sufficient to support a 
compensable rating under Diagnostic Codes 7801 through 7804.

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

As there is no evidence of record suggesting that the 
veteran's scars have ever caused any compensable disability, 
there is no basis for considering staged ratings in this 
case.  Fenderson v. West, 12 Vet. App 119 (1999).

Finally, the Board has considered whether the veteran is 
entitled to a higher rating on an extra-schedular basis.  
However, the record does not present such "an exceptional and 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, there has been no 
showing by the veteran that his scars cause marked 
interference with his employment (that is, beyond that 
contemplated by his current schedular rating) or necessitate 
frequent periods of hospitalization so as to render 
impractical the application of the regular rating schedule 
standards.  Rather, it appears from the record that the 
veteran has not missed any time from work due to his 
scarring, nor has he required any hospitalization or 
prolonged treatment for it, much less on a frequent basis.  
So there are no grounds for referring this case to the 
Director of VA's Compensation and Pension Service for extra-
schedular consideration.  See, e.g., Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a compensable rating for service-connected 
scars of the left elbow, and lower left quadrant, is denied.


REMAND

The veteran asserts that he currently has shoulder and left 
arm disability secondary to an in-service motorcycle 
accident.  In a statement received in November 2005, he 
reported that he was told by Dr. Greg Allen in Venice, 
Florida, that his left arm pain resulted from his in-service 
motorcycle accident.  Treatment records from Dr. Allen are 
not currently associated with the claims folder.  As these 
records are potentially probative to the veteran's claims for 
service connection for osteoarthritis of the shoulders and a 
left arm disability, they should be obtained. 

Furthermore, with respect to the claim for service connection 
for a left arm disability, the Board observes that the 
veteran submitted a statement in August 2006 expressing 
dissatisfaction with the June 2006 rating decision that 
denied service connection for left arm disability.  He 
asserted that a doctor had told him that he would have 
difficulty with his left arm.  When there has been an 
adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to a supplemental 
statement of the case (SOC).  See 38 C.F.R. § 19.26.  Thus, a 
remand for issuance of an SOC as to the veteran's claims of 
entitlement to service connection for a left arm disability, 
to include a neurological disorder of the left arm, is 
necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  
However, this issue will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
shoulder and left arm disabilities since 
his release from active duty.  In 
particular, the veteran should be asked 
to complete the necessary releases, to 
allow the RO to obtain all pertinent 
clinical treatment records from Dr. 
Allen.  

2.  The AOJ should undertake appropriate 
development to obtain a copy of all 
pertinent records identified by the 
veteran.  If it is unable to obtain a 
copy of any such records, it should so 
inform the veteran and his representative 
and request them to provide a copy of the 
outstanding records.

3.  Then, the AOJ should readjudicate the 
veteran's claims for service connection 
for osteoarthritis of the shoulders.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
the requisite opportunity to respond.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

4.  The AOJ should also issue a statement 
of the case, containing all applicable 
laws and regulations, on the issue of 
entitlement to service connection for a 
left arm disability to include a 
neurological disorder of the left arm.  
Manlincon, 12 Vet. App. 238.  The veteran 
should be advised of the time period in 
which to perfect his appeal.  Only if the 
veteran's appeal as to this issue is 
perfected within the applicable time 
period, then such should return to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  
Additionally, the Board again notes that this case has been 
advanced on the docket pursuant to 38 C.F.R. § 20.900(c) 
(2007).  38 U.S.C.A. § 7107(a)(2) (West 2002).



______________________________________________
DAVID L. WIGHT 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


